EXHIBIT 10.32


CHANGE OF CONTROL AGREEMENT

        THIS CHANGE OF CONTROL AGREEMENT (“Agreement”) is effective as of the
30th day of March, 2004 (the “Effective Date”), by and between AXONYX, INC. (the
“Company”), and Marvin S. Hausman (the “Executive”).

        WHEREAS, the Executive is currently employed by the Company;

        WHEREAS, the Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued services and dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein); and

        WHEREAS, in order to accomplish the foregoing objective, the Board has
authorized and directed the Company to enter into this Agreement.

        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:

        1. Term. The term of this Agreement (“Term”) shall commence on the
Effective Date and shall continue until the earlier of: (a) ninety (90) days
after the Executive’s termination of employment with the Company if no Change of
Control shall have then been commenced, publicly announced or occurred; or (b)
one (1) year after a Change of Control shall have occurred.

        2. Accelerated Vesting of Options; Severance Payments. If:


          (a) a Change of Control shall have occurred and the Executive’s
employment with the Company is terminated by the Executive for Good Reason
during the Term; or


          (b) during the period from ninety (90) days prior to the commencement
or public announcement of a Change of Control until one (1) year after a Change
of Control shall have occurred, the Executive’s employment with the Company is
terminated by the Company other than for Cause;


then (i) all unvested options granted to the Executive by the Company or any
successor entity prior to, simultaneously with or in connection with the Change
of Control shall vest immediately prior to such resignation or termination of
employment described in subsection 2(a) or (b) above, (ii) all outstanding
options shall remain exercisable for a period of one year following the
termination of employment, and (iii) the Company shall pay to the Executive (in
addition to any accrued but unpaid base salary and/or bonus and any unreimbursed
business and/or medical expenses and/or other accrued but unpaid benefits under
the Company’s employee benefit programs as of the date of such resignation or
termination of employment), in a single lump sum payment, within thirty (30)
days after any such resignation or termination, an amount equal to the sum of:

II-2

--------------------------------------------------------------------------------


          (1) two hundred percent (200%) of the Executive’s highest annual base
salary in effect during the one (1) year period immediately preceding such
resignation or termination, plus


          (2) the greater of the annual bonus the Executive received with
respect to the immediately preceding fiscal year of the Company and the current
annual target bonus in effect at the time of such resignation or termination.


        3. Good Reason.


          (a) As used in this Agreement, the term “Good Reason” means:


          (i) a material diminution in the nature of the Executive’s authority,
duties, responsibilities or status (including offices, titles, reporting
requirements and supervisory functions), from those in effect immediately prior
to the Change of Control; or


          (ii) the required relocation of the Executive’s place of employment to
a location in excess of thirty (30) miles from the Executive’s place of
employment at the time the Executive terminates employment, except for required
travel on Company business to an extent substantially equivalent to the
Executive’s business travel obligations immediately prior to the Change of
Control; or


          (iii) any substantial reduction by the Company of the Executive’s base
salary, or a reduction in the Executive’s bonus opportunities, profit sharing
opportunities, or other incentive opportunities from those in effect immediately
prior to the Change of Control.


          (b) If, at any time during the Term of this Agreement, whether before
or after the occurrence of a Change of Control, the Executive receives a written
description from the Company of the nature of the Executive’s authorities,
duties, responsibilities, status, salary, bonus and other employee benefits, or
job location, and the Executive thereafter accepts in writing such new
authority, duties, responsibilities, status, salary, bonus and other employee
benefits, or job location (“New Position”) with the Company without determining
that the New Position causes a Good Reason as set forth in Section 2(a) hereof,
then for the remainder of the Term, the New Position shall be the authorities,
duties, responsibilities, status, salary, bonus and other employee benefits, or
job location to be used by the Executive in determining whether Good Reason has
occurred thereafter pursuant to Section 2(a) hereof.


        4. Change of Control. As used herein, the term “Change of Control” shall
mean the occurrence with respect to the Company of any of the following events:


          (a) An acquisition of any voting securities of the Company (the
“Voting Securities”) by any “Person” (as the term Person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of the combined voting power of the then outstanding
Voting Securities;


          (b) The individuals who, as of the date hereof, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that if the election or nomination for
election by the Company’s stockholders of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided, further, however, that no individual shall be considered a member of
the Incumbent Board if (i) such individual initially assumed office as a result
of either an actual or threatened “Election Contest” (as described in Rule
14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest, or (ii) such individual
was designated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause (i) or (iii) of subsection (c) below;
or


II-3

--------------------------------------------------------------------------------


          (c) Approval by stockholders of the Company of:


          (i) A merger, consolidation or reorganization involving the Company,
unless,


          (1) the stockholders of the Company immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power of the outstanding Voting Securities of the
corporation (the “Surviving Corporation”) in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger,
consolidation or reorganization;


          (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors of the Surviving Corporation; and


          (3) no Person (other than any Person who, immediately prior to such
merger, consolidation or reorganization, had Beneficial Ownership of a majority
or more of the then outstanding Voting Securities) has Beneficial Ownership of a
majority or more of the combined voting power of the Surviving Corporation’s
then outstanding Voting Securities.


          (ii) A complete liquidation or dissolution of the Company; or


          (iii) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person.


        Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increased the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities Beneficially Owned by the Subject
Person, then a Change of Control shall be deemed to have occurred.

II-4

--------------------------------------------------------------------------------


        5. Cause. The term “Cause” shall mean (1) the willful failure of the
Executive substantially to perform the duties of his employment (other than any
such failure resulting from incapacity due to physical or mental illness) for at
least [10] days after a demand for substantial performance is delivered to the
Executive by the Company which specifically identifies the manner in which the
Company believes the Executive has not substantially performed the duties of his
employment; (2) the Executive’s engaging in conduct that constitutes neglect or
willful misconduct in carrying out the duties of his employment or that is
injurious to the Company or any of its affiliates; (3) the Executive’s
conviction of, or entering a plea of guilty, nolo contendere (or similar plea)
to a crime that constitutes a felony or any crime of moral turpitude; (4) the
Executive’s directly or indirectly selling, passing on or otherwise using or
disclosing without permission any confidential information of the Company; or
(5) the Executive’s direct or indirect participation in business activities in
competition with the Company.

        6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
choice of law principles thereof.

        7. Assignability. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives and heirs. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. The Company
shall require any corporation, entity, individual or other person who is the
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization, or otherwise) to all or substantially all of the business and/or
assets of the Company, to expressly assume and agree to perform, by a written
agreement in form and substance reasonably satisfactory to the Executive, all of
the obligations of the Company under this Agreement, prior to or
contemporaneously with a Change of Control. As used in this Agreement, the term
“Company” shall mean the Company as defined above and any successor to its
business and/or assets as described herein which assumes and agrees to perform
this Agreement by operation of law, written agreement, or otherwise.

        8. Waiver. This Agreement may not be changed or terminated without the
prior written agreement of both the Company and the Executive. The waiver of any
breach of any term or condition of this Agreement shall not be deemed to
constitute the waiver of any breach of the same or any other term or condition
of this Agreement.

        9. Severability. In the event any provision of this Agreement is found
to be unenforceable or invalid, such provision shall be severable from this
Agreement and shall not affect the enforceability or validity of any other
provision of this Agreement. If any provision of this Agreement is capable to
two constructions, one of which would render the provision void and the other
that would render the provision valid, then the provision shall have the
construction that renders it valid.

        10. Additional Agreement. This Agreement is in addition to (and, except
as specifically set forth herein, does not supercede or modify any of the
provisions of) the Company’s 2000 Stock Option Plan, which shall remain in full
force and effect. For the avoidance of doubt, certain stock options granted to
the Executive may automatically vest under certain circumstances pursuant to the
Company’s 2000 Stock Option Plan even though no Change of Control has been
commenced, publicly announced or occurred as contemplated hereby.

II-5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.


AXONYX, INC:


By: /s/ GOSSE BRUINSMA
——————————————
Name/Title: Gosse Bruinsma,
President



EXECUTIVE:


/s/ MARVIN S. HAUSMAN
——————————————
Marvin S. Hausman


II-6

--------------------------------------------------------------------------------
